In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00021-CV



           BRUCE BERG, ET AL., Appellant

                            V.

      HALO COMPANIES, INC., ET AL., Appellee



         On Appeal from the 191st District Court
                 Dallas County, Texas
             Trial Court No. DC-11-15415




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

           Counsel for Bruce Berg, et al., appellants, has filed an uncontested motion asking this

Court to abate their pending appeal. The request stems from a federal district court order

prohibiting appellants from continuing with this litigation in the face of the pending action in

federal court. The parties suggest that abatement is proper in the interest of judicial economy

and to preserve what remains of the property to ultimately be divided among any winning

parties.

           Although we agree that allowing a brief delay is a reasonable course of action, we do not

agree that an indefinite abatement is appropriate. Accordingly, the motion to abate is denied.

           At present, the only deadline before this Court involves the clerk’s record, which was due

to be filed by May 19, 2014. In the interest of judicial economy and in order to accommodate

the parties, we grant an extension of time to file the record. The appellate record is therefore due

within thirty days of the date of this order, on or before June 30, 2014. Any additional requests

for extension should be filed on or before the due date of the record. In the absence of such

requests, the appeal may be subject to dismissal for want of prosecution.

           IT IS SO ORDERED.

                                                        BY THE COURT

Date: May 29, 2014




                                                   2